873 S.W.2d 704 (1994)
BENEFIT TRUST LIFE INSURANCE COMPANY
v.
Leslie LITTLES and the City of Victoria.
No. 94-0066.
Supreme Court of Texas.
April 20, 1994.
Joint motion of the parties to remand for entry of judgment pursuant to settlement filed herein on March 30, 1994, is granted; applications for writ of error on behalf of Benefit Trust Life Insurance Company, Leslie Littles, and The City of Victoria are granted without reference to the merits; the judgments of the courts below are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.
Justice SPECTOR not sitting.